EXHIBIT 10.36

[Omnicare, Inc. Letterhead]

December 22, 2008

Dear Joel:

     As you may know, Section 409A of the Internal Revenue Code (“Section 409A”)
imposes new requirements on a wide range of nonqualified deferred compensation
arrangements. Section 409A defines nonqualified deferred compensation
arrangements broadly to include bonus arrangements and other compensatory
arrangements, including certain split dollar life insurance arrangements.
Failure to comply with Section 409A may result in severe penalties for you under
the tax law.

     The purpose of this letter is to amend your split dollar agreements with
Omnicare, Inc. or one of its subsidiaries (the “Split Dollar Agreements”) to
include provisions intended to comply with Section 409A. Effective as of the
date above, the Split Dollar Agreement is hereby amended to provide as follows:

          (a) Section 4.1 of each of the Split Dollar Agreements is hereby
deleted and replaced with the following:

> “4.1 Subject to Section 9, on or before the due date of each annual premium on
> the Policy (but not more than sixty (60) days before such date and in all
> events within the same calendar year in which the due date occurs), the
> Corporation will pay the Phoenix Home Life Mutual Insurance Company an amount
> equal to the greater of 80 percent of the annual premium or the annual premium
> less the cost (calculated by application of Internal Revenue Service Table
> PS-58) of the portion of the insurance which the beneficiary or beneficiaries
> named by the trustee or its transferee would be entitled to receive if the
> Employee died during the policy year for which the annual premium is paid.”

          (b) The first sentence of Section 4.2 of each of the Split Dollar
Agreements is hereby deleted and replaced with the following sentence:

> “Subject to Section 9, on or before the due date of each annual premium on the
> Policy (but not more than sixty (60) days before such date and in all events
> within the same calendar year in which the due date occurs), the Corporation
> will pay to the Employee compensation in the form of a bonus.”

          (c) The second sentence of Section 4.3 of each of the Split Dollar
Agreements is hereby deleted and replaced with the following sentence:

> “Subject to Section 9, on or before the due date of each annual premium on the
> Policy (but not more than sixty (60) days before such date and in all events
> within the same calendar year in which the due date occurs), the Corporation
> may pay

--------------------------------------------------------------------------------



> the entire premium to Phoenix Home Life Mutual Insurance Company for
> convenience, in which case the Trustee will reimburse the Corporation for the
> remainder of the annual premium.”

          (d) The first sentence of Section 4.5 of each of the Split Dollar
Agreements is hereby deleted and replaced with the following sentence:

> “Immediately upon a Change of Control, the Corporation shall cause a lump-sum
> payment to be made to a “rabbi” trust (or other funding vehicle acceptable to
> the Trust) that represents the present value of all payments that would be
> required to be made by the Corporation under paragraphs 4.1 and 4.2 until the
> date the Employee reaches age 69, with such present value to be determined
> based on the applicable federal rate (compounded annually) under Section
> 1274(d) of the Internal Revenue Code (the “Code”) on the date of the Change of
> Control, provided that the Corporation shall have no obligation to make any
> such payment (and it shall not make any such payment) at any time such payment
> (if made) would result in a transfer of property (within the meaning of
> Section 83 of the Code) by operation of Section 409A(b) of the Code.”

          (e) The Split Dollar Agreements are each hereby amended by adding a
new Section 13 to read in its entirety as follows:

          “13. SECTION 409A

> 13.1 It is intended that any amounts payable under this Agreement shall either
> be exempt from or comply with Section 409A of the Code (including the Treasury
> regulations and other published guidance relating thereto) (“Code Section
> 409A”) so as not to subject the Employee to payment of any additional tax,
> penalty or interest imposed under Code Section 409A. The provisions of this
> Agreement shall be construed and interpreted to avoid the imputation of any
> such additional tax, penalty or interest under Code Section 409A yet preserve
> (to the nearest extent reasonably possible) the intended benefit payable to
> the Employee.
> 
> 
> 
> 13.2 To the extent that any reimbursements pursuant to this Agreement are
> taxable to the Employee, any such reimbursement payment shall be paid to the
> Employee on or before the last day of the Employee’s taxable year following
> the taxable year in which the related expense was incurred. Any such
> reimbursements are not subject to liquidation or exchange for another benefit
> and the amount of reimbursements that the Employee receives in one taxable
> year shall not affect the amount of such reimbursements that the Employee
> receives in any other taxable year.”

     Please note that you remain solely liable for your own tax liability with
respect to your compensation under the Split Dollar Agreements.

--------------------------------------------------------------------------------



     Except as expressly set forth above, this letter agreement does not modify
any other terms of your Split Dollar Agreements. If this letter accurately sets
forth our agreement with respect to the foregoing matters, please sign the
enclosed copy of this letter and return it to me. Please contact me at
859-392-3638 if you have any questions.


  Sincerely,           /s/ Mark G. Kobasuk   Mark G. Kobasuk   Vice President –
General Counsel


Acknowledged and Agreed:

By:   /s/ Joel F. Gemunder     Joel F. Gemunder


--------------------------------------------------------------------------------